Exhibit 10.40

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

AMENDMENT NO. 1

DATED AS OF JULY 25, 2018

 

TO THE

AGREEMENT TO PURCHASE [*] SPARE ENGINES

BY AND BETWEEN

IAE INTERNATIONAL AERO ENGINES AG

AND

WILLIS LEASE FINANCE CORPORATION,

for itself and as Servicer

 

DATED AS OF MARCH 16, 2018

 





 

This document contains proprietary information of IAE International Aero Engines
AG (“IAE”).  IAE offers the information contained in this document on the
condition that you not disclose or reproduce the information to or for the
benefit of any third party without IAE’s written consent.  Neither receipt nor
possession of this document, from any source, constitutes IAE’s
permission.  Possessing, using, copying or disclosing this document to or for
the benefit of any third party without IAE’s written consent may result in
criminal and/or civil liability.

 

This document contains no technical data subject to the EAR or ITAR.

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 01-PA-IAE(WLFC) 2 Addl [*] SPEs (2018-Jul-24) For Distribution

DS

54495-0001/141818660.3

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

AMENDMENT NO. 1

 

THIS AMENDMENT NO. 1 (this “Amendment No. 1”) dated July 25, 2018,  by and
between,  IAE International Aero Engines AG,  having a place of business at
400 Main Street, East Hartford, Connecticut 06118, United States of America
(“IAE”), and Willis Lease Finance Corporation, with a place of business at 773
San Marin Drive, Suite 2215, Novato, CA 94998, United States of America (for
itself and in its capacity as Servicer on behalf of the Permitted Affiliates,
"Willis"), amends that certain Agreement to Purchase [*] Spare Engines, dated as
of March 16, 2018 (the “Contract”), by and between IAE and Willis.

 

Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Contract, unless expressly stated
otherwise.

 

WHEREAS:

 

Willis desires to purchase from IAE, and IAE desires to sell to Willis, two (2)
additional new [*] Spare Engines, which will be operated by one or more of
Willis’ lessees on such lessees’ [*] aircraft powered by [*] engines; and

 

IAE and WILLIS desire to amend the Contract in order to add such two (2)
additional new [*] Spare Engines to the Contract upon the terms and conditions
set forth in the Contract together with this Amendment No. 1;

 

NOW THEREFORE:

 

In consideration of the foregoing recitals,  conditions and of the mutual
covenants herein contained,  the parties hereby amend the Contract as follows:

 

1.The recitals from page 3 of the Contract are hereby replaced in their entirety
with the following:

 

“Willis desires to purchase from IAE, and IAE desires to sell to Willis,
fourteen (14) new [*] Spare Engines, which will be operated by one or more
lessees of Willis to support such lessee’s  [*] aircraft powered by [*] engines;
and

 

The parties hereby set out the terms upon which Willis will purchase from IAE,
and IAE will sell to Willis, the fourteen (14) Spare Engines.”

 

2.The definition of “Spare Engine” set forth in Section 1.9 is revised to read
as follows:

 

““Spare Engine” means, individually or collectively as the context requires, the
fourteen (14) [*] engines that are the subject of this Contract, as specified in
Appendix 2 and described in the corresponding Specification. Each Spare Engine
is [*].”

 

3.Section 2.4.1.a and 2.4.1.b are revised to read as follows:

 

“a.[*]





 

IAE Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 01-PA-IAE(WLFC) 2 Addl [*] SPEs (2018-Jul-24) For Distribution

Page 2

54495-0001/141818660.3

 

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

b.[*]”

 

4.Appendix 2 of the Contract, Delivery Schedule and Pricing, is hereby deleted
and replaced with the following in order to add the two (2) additional Spare
Engines in Spare Engine Ranks 9 and 10:

 

“APPENDIX 2

 

DELIVERY SCHEDULE AND PRICING

 

Spare Engine Rank

Spare Engine Model1

Delivery Date2

Spare Engine

Purchase Price3

1

[*]

[*]

See below

2

[*]

[*]

3

[*]

[*]

4

[*]

[*]

5

[*]

[*]

6

[*]

[*]

7

[*]

[*]

8

[*]

[*]

9

[*]

[*]

10

[*]

[*]

11

[*]

[*]

12

[*]

[*]

13

[*]

[*]

14

[*]

[*]

 





 

IAE Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 01-PA-IAE(WLFC) 2 Addl [*] SPEs (2018-Jul-24) For Distribution

Page 3

54495-0001/141818660.3

 

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

 

1Willis will notify IAE no later than [*] prior to the Delivery Date whether
Willis requires that the Spare Engine be delivered in [*]. 

 

2IAE will be obligated to deliver each Spare Engine by [*], as appropriate.
Notwithstanding the foregoing, IAE and Willis agree to meet [*] to discuss in
good faith the potential acceleration of one or more Delivery Dates within [*].
Should the Parties agree in writing to accelerate one or more Delivery Dates,
such accelerated date(s) will become the Delivery Date(s) for all purposes of
this Contract. 

 

3Spare Engine Purchase Price:

[*]

[*]

 

”

 

The terms and conditions contained in this Amendment No. 1 constitute the entire
agreement between the parties with respect to the matters herein described, and
supersede all prior understandings and agreements of the parties with respect
thereto. No amendment or modification of this Amendment No. 1 shall be binding
upon a  party unless set forth in a written instrument executed by both parties.

 

The parties hereby agree and acknowledge that there has been full and adequate
consideration for the mutual promises contained herein. The terms and conditions
of the Contract are incorporated herein by reference.  Except as expressly
amended hereby, all other terms and conditions of the Contract shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.

 

This Amendment No. 1 is available for the parties’ consideration until July 31,
2018.  This Amendment No. 1 may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which when
taken together shall constitute the same instrument.

 

Upon acceptance by IAE, as evidenced by execution of the signature block below,
this Amendment No. 1 will become an enforceable amendment to the Contract. 
After acceptance by IAE,  IAE will return one (1) fully executed duplicate
original Amendment No. 1 to Willis.  The parties agree that facsimile signatures
shall be deemed to be of the same force and effect as an original executed
document.  If executed by facsimile, the parties agree to provide original
signature pages upon request.

 

[SIGNATURE PAGE FOLLOWS ON THE NEXT PAGE]

 





 

IAE Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 01-PA-IAE(WLFC) 2 Addl [*] SPEs (2018-Jul-24) For Distribution

Page 4

54495-0001/141818660.3

 

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed in duplicate as of the date last written below.

 

WILLIS LEASE FINANCE CORPORATION,

 

For itself and as Servicer

 

 

 

 

 

By:

/s/ Brian R. Hole

 

 

 

 

Name:

Brian R. Hole

 

 

 

 

Title:

President

 

 

 

 

Date:

July 26, 2018

 

 

 

 

 

 

 

IAE INTERNATIONAL AERO ENGINES AG

 

 

 

 

 

By:

/s/ Alicia Perrault

 

 

 

 

Name:

Alicia Perrault

 

 

 

 

Title:

Chief Legal Officer

 

 

 

 

Date:

July 27, 2018

 

 

 

IAE Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 01-PA-IAE(WLFC) 2 Addl [*] SPEs (2018-Jul-24) For Distribution

Page 5

54495-0001/141818660.3

 

 

--------------------------------------------------------------------------------